ORDER
PER CURIAM.
Michael Trice (“Defendant”) appeals from the judgment upon his conviction by a jury of statutory rape in the first degree, Section 566.062, RSMo 2000, for which he was sentenced to fifteen years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).